IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. WR-82,290-01


                       EX PARTE JOON YEOL LIM, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 1304078-A IN THE 351ST DISTRICT COURT
                           FROM HARRIS COUNTY


                          Y EARY, J., filed a dissenting opinion.

                                DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, ___

S.W.3d ___, No. WR-82,101-01, 2015 WL 6518272 (Tex. Crim. App. Oct. 28, 2015).




FILED: January 27, 2016
DO NOT PUBLISH